DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

1. 	This office action is in response to the amendment and remarks submitted 10/14/2021.

	Claim 7 has been withdrawn pursuant to the election of species requirement. Election was made without traverse in the reply filed on 4/14/2021.
	Claims 16, 17 and 18 have been added; support for claim 16 is found in table 4, example 29, support for claim 17 is found in table 4, example 28 and support for claim 18 is found in page 31 of the published instant specification.
	Claims 1-18 are currently pending.
	Claims 1-6 and 8-18 have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0287145 A1). 
	
	As to claim 1, Lee discloses a negative electrode includes: a current collector; a first active material layer including first active material particles and disposed on the current collector; and a second active material layer including second active material particles and disposed on the first active material layer [Abstract, [0017], Fig. 1]. Where Fig. 1 illustrates the layers orientation and lamination.

    PNG
    media_image1.png
    359
    714
    media_image1.png
    Greyscale

(Lee Fig. 1 annotated for illustration)
	With respect to the length of the first active material portion defined by its thickness and both the first and second portions are laminated then both portions would share the same length as shown in Fig. 1 of Lee.
	Where the second active material layer may have high electrolyte impregnability [0033] and the electrolyte may be a solid inorganic electrolyte [0038]. 

	It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a binder to the active material to adjust the solid electrolyte content within the active material to achieve a desired ratio of E1 /E2 since it has been held that discovering the optimum ranges for a result effective variable such as the ratio of E1 /E2 involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	As to claim 10, Lee discloses a secondary battery according to another embodiment of the present invention may include a negative electrode, a positive electrode, a separator between the positive electrode and the negative electrode, and an electrolyte, and the negative electrode may be an electrode according to an embodiment of the present invention [0036].

claim 11, Lee discloses secondary battery as a battery pack [0044].

	As to claim 14, Lee discloses a vehicle comprising a battery pack [0044].

	As to claim 15, Lee discloses an electric vehicle and hybrid electric vehicle with battery pack [0044]. Where regenerative braking systems (RBS) (mechanism configured to convert kinetic energy) are used in almost every electric vehicles and hybrid electric vehicles and RBS can improve fuel economy under start-and-stop driving conditions [J.M.K.C. Donev et al. (2018). Energy Education - Regenerative braking [Online]. Available: https://energyeducation.ca/encyclopedia/Regenerative_braking. [Accessed: July 8, 2021].

4.	 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 1 above, and further in view of Ueno et al. (US 2012/0115028 A 1 ). 

	As to claim 2, Lee discloses an electrode but is silent on the mixing of the active material particles and solid electrolyte. 
	Ueno discloses an electrode and further teaches a positive electrode mixture layer that uniformly mixes the positive electrode active material and the solid electrolyte material [0040]. 
	When the voidage of the positive electrode active material layer is too high, the resistance of the positive electrode active material layer may increase [0041]. 
. 

5. 	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 1 above, and further in view of Kim et al. (US 2015/0340741A1).

	As to claims 3-6, Lee discloses an electrode but is silent on the distribution gradient of the solid electrolyte particles. 
	Kim discloses an electrode and further teaches solid electrode structure having a solid electrolyte concentration gradient and where Fig. 1 illustrates the solid electrolyte in granular form.

    PNG
    media_image2.png
    530
    896
    media_image2.png
    Greyscale

(Kim Fig. 1 annotated for illustration)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the solid electrolyte gradient of Kim to improve the electrode output performance.
	
6. 	Claims 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claims 1 and 11 above respectively, and further in view of Hoshina et al. (US 2014/0193695 A1).

	As to claim 8, Lee discloses an electrode but is silent on active material particles 
containing titanium composite oxide.
	Hoshina discloses an electrode and further teaches active material including titanium composite oxide [0043]. The conducting oxide improves lithium-ion conductivity between the negative electrode and the solid electrolyte layer [0048]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the titanium composite oxide of Hoshina to improve the lithium-ion conductivity.

	As to claim 9, Lee discloses an electrode but is silent on solid electrolyte particles containing NASICON-type lithium aluminum titanium-containing oxide. 
Hoshina discloses an electrode and further teaches a solid electrolyte layer includes a lithium-ion conducting oxide [Abstract] and that oxide includes NASICON [0013 -0014]. 
	The lithium-ion conducting oxide improves lithium-ion conductivity between the positive electrode layer and the solid electrolyte layer [0033]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the NASICON of Hoshina to improve the lithium-ion conductivity.

	As to claim 12, Lee discloses an electrode but is silent on a battery pack comprising an external power distribution terminal and a protective circuit. 
	Hoshina discloses an electrode and further teaches a battery pack according to claim 11, further comprising an external power distribution terminal (energizing terminal 7, [0073]) and a protective circuit (protective circuit 26, [0074]).
	It is desirable that the battery pack be used to improve cycle characteristics in large­current characteristics [0080]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the external power distribution terminal and a protective circuit of Hoshina to improve the battery cycle characteristics.

claim 13, Lee discloses an electrode but is silent on a battery pack which includes plural of the secondary battery and the plural of the secondary battery are electrically connected in series, in parallel, or in combination of series and parallel. 
	Hoshina discloses an electrode and further teaches the battery pack according to the embodiment comprises one or more solid electrolyte secondary battery (unit cell). When plurality of unit cells include, the unit cells are electrically connected in series, in parallel, or in series and in parallel [0070]. 
	It is desirable that the battery pack be used to improve cycle characteristics in large­ current characteristics [0080]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the polarity of secondary batteries of Hoshina to improve the battery cycle characteristics and performance.

	As to claim 16, Lee discloses the ratio E1/E2 is 0.0094 or less (The electrolyte may be an organic liquid electrolyte, an inorganic liquid electrolyte, a solid polymer electrolyte, a gel-type polymer electrolyte, a solid inorganic electrolyte, a molten-type inorganic electrolyte, or the like, which may be used to manufacture lithium secondary batteries, but the present invention is not limited thereto [0038]) Where the ratio E1/E2 goes to zero if a solid electrolyte is not present, which satisfies the constraint or less than 0.0094.

 claim 17, Lee discloses the ratio E1/E2 is 0.0045 or more (A first active material layer (see 210 of FIG. 2(a)) having a thickness of 60 μm on the current collector [0048] and second active material layer (see 220 of FIG. 2(a)) having a thickness of 30 μm on the current collector, [0050]. Resulting in a E1/E2 ratio of 60/30 or 2 which is greater than 0.0045.

	As to claim 18, the rejection of claim 10 is incorporated,  Lee discloses the secondary battery according to claim 10, wherein the negative electrode is the electrode according to claim 1 (Provided herein are a negative electrode and a secondary battery including the same [Abstract]).

Response to Arguments
7. 	Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
8. 	Applicant argues Lee (US2018/0287145A1) does not teach the amount of solid electrolyte is varied between the first active material and the second active material layer. 
The office respectfully disagrees, the content of the second active material particles may be in the range of 10% to 90%, in particular, 30% to 90%, with respect to the total content of the first and second active material particles [0029]. Where Lee Example 1 selects a first active material thickness of 60 µm (E1) and a second active material thickness of 30 µm (E2) which lies within the above stated content range 30% to 90%. Similarly the second active material may be varied within the above stated 
	A specific example in the prior art which is within a claimed range anticipates the range. (MPEP 2331.03)
9. 	Applicant argues there exist a showing of “unexpected results.” The office respectfully disagrees as it has not been demonstrated what “unexpected results” are claimed.
	"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). MPEP 716.02(b)II

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727